DETAILED ACTION
This action is in response to the RCE containing amendments and remarks received 01/31/2022, in which claims 1, 14 and 22 have been amended, claims 1-14 and 21-32 are pending, claims 3 and 10 are withdrawn as directed to a non-elected invention and thus claims 1-2, 4-9, 11-14 and 21-32 are ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered and they are persuasive with regard to the 112(a)/first paragraph rejection of claims 31-32 but are not persuasive with regard to the prior art rejections.
With regard to Applicants’ argument that “one of ordinary skill in the art would not have found it obvious to add the calcium chelating agent of Kaakinen to the regenerant solution of Skiens based on Kaakinen's teachings”; the Examiner disagrees. Applicant’s argue that because Kaakinen discloses situations in which chlorine could be added instead of the calcium chelating agent it would not have been obvious to use the calcium chelating agent. However, such an argument is not considered persuasive since the reference teaches that the chelating agent prevents scaling symptoms and provides a slight improvement in resin capacity (see the first paragraph in the section “SHMP Addition to Regenerants” on page 35 if Kaakinen ), such improvements being desirable in ion exchange systems employing low regenerant flow rates found in residential ion exchange systems. Further … “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” (MPEP 2143.01) and the “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2123).
With regard to Applicants’ argument that “the use of a calcium chelating agent, such as SHMP, is discouraged (i.e., taught away) by Kaakinen”; the Examiner disagrees. All of the examples cited by Applicants to support a teaching away are phrased with “not needed” or “not necessary” which is seen as neutral, not discouraging, or directed to specific condition not seen in claim 1 or required by Skiens (i.e. recoveries less than 90 percent”, “high recovery”). Thus the positive teachings cited for calcium chelating agents in Kaakinen, that the chelating agent prevents scaling symptoms and provides a slight improvement in resin capacity (see the first paragraph in the section “SHMP Addition to Regenerants” on page 35 if Kaakinen ), such improvements being desirable in ion exchange systems employing low regenerant flow rates found in residential ion exchange systems, are seen to be proper motivation for the combination. Further … “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” (MPEP 2143.01) and the “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2123).
In response to applicant's argument that an essentially chloride-free effluent would provide further benefits not disclosed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 12, 13, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen .
Regarding claim 1 Skiens discloses method for regenerating a water treatment ion exchange material (e.g., flexible cation exchange tubes 3, see the paragraph spanning columns 1-2 and the FIGURE) including 
contacting the cation exchange material with an aqueous regenerant solution (see lines 58-64 of col. 3) including ions produced from a chloride-free salt (e.g., sodium sulfate, see lines 20-27 of col. 4), 
the aqueous solution being produced by dissolving the chloride free-salt in water (e.g., since a solution is formed, see lines 20-27 of col. 4), the chloride-free salt being Na2SO4 (e.g., ammonium sulfate), wherein said contacting yields an aqueous effluent (see lines 58-64 of col. 3).
Skiens fails to specify the regenerant solution as containing both sodium sulfate and a calcium chelating agent. 
However Kaakinen disclose regenerating a cation exchange material with an aqueous regenerant solution containing a high concentration of sodium ions and sulfate ions (see Table 4 on page 24) and a calcium chelating agent (e.g., sodium hexametaphosphate, see the section “SHMP Addition to Regenerants” on page 35). Kaakinen teach that the calcium chelating agent reduces scaling of the ion exchange material caused by the precipitation of gypsum (see the section “SHMP Addition to Regenerants” on page 35). It would have been obvious to have modified the method of Skiens so as to have included a calcium chelating agent as suggested by Kaakinen in order to reduce scaling of the ion exchange material caused by the precipitation of gypsum. Kaakinen disclose using 100 mg/L calcium chelating agent but fail to specify using a weight ratio of chloride free salt to calcium chelating agent, 2.3:1 to about 99:1, however, such a modification would have been obvious in order to ensure that there was an sufficient amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of a calcium sulfate when contacting the cation exchange material in situations where excessively high concentrations of calcium ions and sulfate ions were encountered. 
With regard to said aqueous effluent being essentially chloride-free, it is not specifically disclosed that said aqueous effluent is essentially chloride-free, however Skiens suggests an aqueous solution that consists essentially of the chloride-free salt and the chelating agent since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which consist essentially of chloride-free salts; Skiens thus does not disclose or require chlorides in the aqueous solution provided or in the ion exchange material and neither does Kaakinen, and therefore it would have been obvious not to include any source of chloride and to therefore obviously make the aqueous effluent is essentially chloride-free.  
Regarding claim 2 Skiens in view of Kaakinen discloses the method of claim 1, further Kaakinen discloses a chelating agent that is a polymeric compound containing anionic moieties (e.g., SHMP, see page 35).
Regarding claim 5 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens discloses an aqueous solution that is essentially free of chloride ions (e.g., since sodium chloride is replaced by sodium sulfate, see lines 20-27 of col. 4).
Regarding claim 6 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens discloses using 5%-15% by weight sodium chloride (see lines 20-27 of col. 4). Skiens fails to specify using 1%-10% of the chloride-free salt, however, such a modification would have been obvious to one of ordinary skill in the art in order to have provided an equivalent amount of sodium ions from sodium sulfate and EDTA to regenerate the cation exchange material.
Regarding claim 7 Skiens in view of Kaakinen discloses the method of claim 1, further Kaakinen fail to specify .3-4 wt. % of the calcium chelating agent based upon the total weight of the solution or dispersion taken as 100% by weight, however, such a modification would have been obvious in order to ensure that there was sufficient amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of calcium sulfate in situations where excessively high concentrations of calcium ions and sulfate ions were encountered.
Regarding claim 9 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens discloses forming the aqueous solution by adding the chloride free salt and chelating agent to water (e.g., since a solution is formed that contains sodium sulfate and EDTA, see lines 20-27 of col. 4).
Regarding claim 12 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens discloses contacting the regenerated ion exchange material with water (see the paragraph spanning columns 3-4).
Regarding claim 13 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens disclose the softened water as including sodium ions (e.g., since the cation exchange resin was regenerated with a solution containing sodium ions, see lines 20-27 of col. 4).
Regarding claim 21 Skiens in view of Kaakinen discloses the method of claim 1, further Skiens suggests an aqueous solution that consists essentially of the chloride-free salt and the chelating agent since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which consist essentially of chloride-free salts.

Claims 2, 4, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen further in view of the article “Effect of Antiscalants on the Precipitation of Calcium Carbonate in Aqueous Solutions“ by Amjad .
Regarding claims 2, 4, 27, and 28 Skiens in view of Kaakinen discloses the method of claim 1, but fail to specify the calcium-chelating agent as being polymeric compounds including anionic moieties in the form of polyacrylic acid. 
However Amjad teach that polyacrylic acid (PAA) can be used to prevent the precipitation of calcium compounds including calcium carbonate and calcium sulfate in an aqueous solution (see section 3.4). 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have substituted PAA as suggested by Amjad for SHMP as employed by Kaakinen in order to provide the predictable result of preventing the precipitation of calcium compounds in the regenerant solution.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen further in view of Kunin (US 6,340,712).
Regarding claim 8 Skiens in view of Kaakinen discloses the method of claim 1, but fail to specify a cleaning agent. 
However Kunin discloses an analogous method which includes a cleaning agent (e.g., the surfactant, see lines 40-53 of col. 3 and lines 65-67 of col. 4). Kunin teaches that the cleaning agent retains oils and grease that would otherwise foul the ion exchange material. 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method suggested by Skiens and Kaakinen so as to have included a cleaning agent as suggested by Kunin in order to retain oils and grease that would foul the ion exchange material.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen further in view of Matsukawa (JP 60-255147).
Regarding claim 11 Skiens in view of Kaakinen discloses the method of claim 1, wherein the combination of Skiens and Kaakinen includes adding an aqueous solution including a chloride-free salt and chelating agent to water to form the aqueous solution but fails to specify the step of forming the aqueous solution by adding a self-sustaining body including the chloride-free salt and chelating agent to water. 
However Matsukawa teach a step of forming an aqueous solution by adding a self-sustaining body including a chloride-free salt to water and suggests that such a step reduces a weight and volume of the chloride-free salt formulation. 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method suggested by Skiens and Kaakinen so as to have included the step of forming the aqueous solution or dispersion by adding a self-sustaining body including the chloride-free salt as suggested by Matsukawa in order to reduce a volume and weight of the chloride-free salt formulation to facilitate shipping and storage of the formulation.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen further in view of Johnson (US 5,232,952).
Regarding claim 14 Skiens in view of Kaakinen discloses the method of claim 1, but fail to specify contacting the effluent with vegetation. 
However Johnson discloses that it is known in the art to contact regenerant effluent from a water softener with a landscape/lawn which would obviously include vegetation in the form of grass via sprinkler system (see lines 51-68 of col. 8 and claim 5) and teaches that such an arrangements enables disposal of the regenerant and irrigation of the landscape. 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method suggested by Skiens and Kaakinen so as to have included the step of contacting the effluent with vegetation as suggested by Johnson in order to enable for the disposal of the effluent as well as irrigation of a landscape.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen further and view of Furukawa (US 2007/0227976).
Regarding claim 31 Skiens in view of Kaakinen discloses the method of claim 1, but fail to specify using tap water for dissolving the chloride-free salt and calcium-chelating agent to produce the aqueous solution or dispersion. 
However Furukawa disclose using tap water for dissolving salt to produce an aqueous solution or dispersion for regenerating a cation exchange material (see paragraphs 31, 67, 74- 80 and FIG. 7). 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have combined the method suggested by Skiens and Kaakinen with the step of using tap water for dissolving the salt to produce the aqueous solution or dispersion as disclosed by Furukawa and in combination each element would perform the same function as it would have separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since each element involves regeneration of a cation exchange material using an aqueous solution or dispersion.

Claims 22, 23, 25, 26, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen and the article “Effect of Antiscalants on the Precipitation of Calcium Carbonate in Aqueous Solutions“ by Amjad .
Regarding claim 22 Skiens discloses method for regenerating a water treatment ion exchange material (e.g., flexible cation exchange tubes 3, see the paragraph spanning columns 1-2 and the FIGURE) including contacting the ion exchange material with an aqueous solution (see lines 58-64 of col. 3) including ions produced from a chloride-free salt (e.g., sodium sulfate, see lines 20-27 of col. 4), the chloride-free salt being Na2SO4 (e.g., ammonium sulfate), the aqueous solution being essentially free of chloride ions since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which are free of chloride ions, wherein said contacting yields an aqueous effluent (see lines 58-64 of col. 3)
Skiens fails to specify the regenerant solution containing both sodium sulfate and a calcium chelating agent. 
However Kaakinen disclose regenerating a cation exchange material with an aqueous regenerant solution containing a high concentration of sodium ions and sulfate ions (see Table 4 on page 24) and a calcium chelating agent (e.g., sodium hexametaphosphate, see the section “SHMP Addition to Regenerants” on page 35). Kaakinen teach that the calcium chelating agent reduces scaling of the ion exchange material caused by the precipitation of gypsum (see the section “SHMP Addition to Regenerants” on page 35). 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method of Skiens so as to have included a calcium chelating agent as suggested by Kaakinen in order to reduce scaling of the ion exchange material caused by the precipitation of gypsum. 
Skiens and Kaakinen fail to specify the calcium-chelating agent as being polymeric compounds including anionic moieties in the form of polyacrylic acid. 
However Amjad teaches that polyacrylic acid (PAA) can be used to prevent the precipitation of calcium compounds including calcium carbonate and calcium sulfate in an aqueous solution (see section 3.4). 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have substituted PAA as suggested by Amjad for SHMP as employed by Kaakinen in order to provide the predictable result of preventing the precipitation of calcium compounds in the regenerant solution. 
Kaakinen teaches using 100 mg/L calcium chelating agent but fail to specify using a weight ratio of 2.3.1:1 to about 99:1, however, such a modification would have been obvious in order to ensure that there was a sufficient amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of a calcium sulfate when contacting the cation exchange material in situations where excessively high concentrations of calcium ions and sulfate ions were encountered. 
With regard to said aqueous effluent being essentially chloride-free, it is not specifically disclosed that said aqueous effluent is essentially chloride-free, however Skiens suggests an aqueous solution that consists essentially of the chloride-free salt and the chelating agent since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which consist essentially of chloride-free salts; Skiens thus does not disclose or require chlorides in the aqueous solution provided or in the ion exchange material and neither does Kaakinen or Amjad, and therefore it would have been obvious not to include any source of chloride and to therefore obviously make the aqueous effluent is essentially chloride-free.  
Regarding claim 23 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein the combination of Skiens, Kaakinen , and Amjad includes an aqueous solution consisting essentially of a chloride-free salt (e.g., sodium sulfate) and the chelating agent (e.g., polyacrylic acid).
Regarding claim 25 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein Skiens discloses the chloride-free salt as being sodium sulfate.
Regarding claims 26 and 29 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein Amjad discloses the chelating agent as being polyacrylic acid.
Regarding claim 30 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein Kaakinen teaches using 100 mg/L calcium chelating agent but fail to specify using from about 0.3% to about 4% by weight chelating agent, however, such a modification would have been obvious in order to provide a sufficient amount of calcium chelating agent to chelate a given concentration of calcium ions for a given application.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen and Amjad further in view of Matsukawa (JP 60-255147).
Regarding claim 24 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein the combination of Skiens, Kaakinen , and Amjad includes adding an aqueous solution including a chloride-free salt and chelating agent to water to form the aqueous solution but fails to specify the step of forming the aqueous solution by adding a self-sustaining body including the chloride-free salt and chelating agent to water. 
However Matsukawa teach a step of forming an aqueous solution by adding a self-sustaining body including a chloride-free salt to water and suggests that such a step reduces a weight and volume of the chloride-free salt formulation. 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method suggested by Skiens, Kaakinen , and Amjad so as to have included the step of forming the aqueous solution or dispersion by adding a self-sustaining body including the chloride-free salt as suggested by Matsukawa in order to reduce a volume and weight of the chloride-free salt formulation to facilitate shipping and storage of the formulation.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens in view of Kaakinen and Amjad further and view of Furukawa (US 2007/0227976).
Regarding claim 32 Skiens in view of Kaakinen and Amjad discloses the method of claim 22, wherein Skiens, Kaakinen and Amjad fail to specify using tap water for dissolving the chloride-free salt and calcium-chelating agent to produce the aqueous solution or dispersion. 
However Furukawa disclose using tap water for dissolving salt to produce an aqueous solution or dispersion for regenerating a cation exchange material (see paragraphs 31, 67, 74- 80 and FIG. 7). 
Therefore, before the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to have combined the method suggested by Skiens, Kaakinen and Amjad with the step of using tap water for dissolving the salt to produce the aqueous solution or dispersion as disclosed by Furukawa and in combination each element would perform the same function as it would have separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since each element involves regeneration of a cation exchange material using an aqueous solution or dispersion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 9, 11-13, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. 10,173,214. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claims 1, 2, 4-7, 9, 11-13, and 21-29, claims 1-10 of the patent recites all of the details of instant claims 1, 2, 4-6, 9, 11-13, and 21-29 with the exception of a weight ratio of about 2.3:1 to about 99:1 the chloride free salt to the calcium chelating agent, however, such a modification would have been obvious in order to ensure that there was an effective amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of a calcium sulfate solution when contacting the cation exchange material in situations where excessively high concentrations of calcium ions and sulfate ions were encountered. 
The patent claims fail to specify .3-4 wt. % chelating agent as recited in instant claims 7 and 30, however, such a modification would have been obvious in order to provide a sufficient amount of chelating agent to chelate a particular amount of calcium ions in a particular application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,173,214 in view of Kunin (US 6,340,712). 
With respect to claim 8, the patent claims fail to specify a cleaning agent. Kunin discloses an analogous method which includes a cleaning agent (e.g., the surfactant, see lines 40-53 of col. 3 and lines 65-67 of col. 4). Kunin teach that the cleaning agent retains oils and grease that would otherwise foul the ion exchange material. It would have been obvious to have modified the method of as claimed in the patent so as to have included a cleaning agent as suggested by Kunin in order to retain oils and grease that would foul the ion exchange material.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,173,214 in view of Johnson (US 5,232,952). 
With respect to claim 14, claim 10 of the patent specifies contacting to yield an aqueous effluent (see lines 58-64 of col. 3) but fails to specify contacting the effluent with vegetation. Johnson discloses that it is known in the art to contact regenerant effluent from a water softener with a landscape/lawn which would obviously include vegetation in the form of grass via sprinkler system (see lines 51-68 of col. 8 and claim 5) and teaches that such an arrangement enables disposal of the regenerant and irrigation of the landscape. It would have been obvious to have modified the method as claimed in the patent so as to have included the step of contacting the effluent with vegetation as suggested by Johnson in order to enable for the disposal of the effluent as well as irrigation of a landscape.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. 10,173,214 in view of Furukawa (US 2007/0227976).
With respect to claims 31-32, the claims of the ‘214 patent fail to specify using tap water for dissolving the chloride-free salt and calcium-chelating agent to produce the aqueous solution or dispersion. Furukawa disclose using tap water for dissolving salt to produce an aqueous solution or dispersion for regenerating a cation exchange material (see paragraphs 31, 67, 74- 80 and FIG. 7). One of ordinary skill in the art could have combined the method suggested by the claims of the ‘214 patent with the step of using tap water for dissolving the salt to produce the aqueous solution or dispersion as disclosed by Furukawa and in combination each element would perform the same function as it would have separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since each element involves regeneration of a cation exchange material using an aqueous solution or dispersion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/ Examiner, Art Unit 1773            

/Jason M Greene/            Primary Examiner, Art Unit 1773